People v Bowens (2017 NY Slip Op 01879)





People v Bowens


2017 NY Slip Op 01879


Decided on March 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2014-04705
 (Ind. No. 336/11)

[*1]The People of the State of New York, respondent,
vStanley Bowens, appellant.


Lynn W. L. Fahey, New York, NY (Barry Stendig of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered April 2, 2014, convicting him of murder in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court properly denied his request made at sentencing for, in effect, the assignment of new counsel. The defendant's allegation that he was threatened by his counsel to plead guilty was belied by the record of the plea proceedings, wherein he indicated that he was satisfied with his counsel's representation, and that he had not been threatened or coerced into pleading guilty. The court's conclusion that the defendant's request was made merely as a dilatory tactic is supported by the record (see People v Tineo, 64 NY2d 531; People v Plato, 22 AD3d 507; People v Wright, 287 AD2d 526, 527; People v Robinson, 285 AD2d 478; People v Muniz, 156 AD2d 484, 485).
The defendant's remaining contention is without merit.
AUSTIN, J.P., MILLER, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court